Citation Nr: 1104250	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  10-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a neurological disorder to 
include as secondary to service-connected bitemporal headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2010, the Veteran testified before 
the undersigned at a Board hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At his Board hearing, the Veteran's representative requested that 
if the claim could not be granted at this time, that it be 
remanded for another VA medical evaluation.  The Board notes that 
there are discrepancies in the medical opinions of record that 
need to be resolved.  As such, this case is being remanded for 
the requested evaluation.

During service, the Veteran suffered head traumas.  He apparently 
hit his head in an automobile-related incident, in a fall on a 
mountain, and in a softball-related incident.  Although the full 
description of each incident is not record in the service 
treatment records, the Board finds that the Veteran has been 
credible in his general recollections of these incidents.  The 
service treatment records do note that the Veteran had dizziness, 
loss of consciousness, fainting, headaches, and multiple syncopal 
episodes.  His neurological testing was normal.  He is service-
connected for the headaches.  

Post-service, on VA examination in August 1989 the Veteran gave a 
history of passing out since 1984, preceded by a shaky feeling 
inside.

In March 2003, a computerized tomography (CT) revealed mild 
generalized atrophy of the brain.

In November 2006, the Veteran was afforded a VA examination.  
Chronic headaches were diagnosed.  

Then, in December 2006, the Veteran was in a motor vehicle 
accident.  He suffered another head trauma in that episode and it 
was further suggested that he had a stroke.  

Thereafter, in January 2007, neurological testing was performed.  
The examiner indicated that the Veteran had suffered a probable 
transient ischemic attack, left middle cerebral artery versus a 
stroke .  A CT of the brain revealed that the Veteran most likely 
had an evolving infarct involving portions of the right temporal 
and parietal lobes.  

July 2008 VA treatment records revealed that the Veteran reported 
being struck in his motor vehicle in December 2006.  He related 
that he was told that he had suffered a stroke and had also had 
evidence of having suffered a prior stroke.  The Veteran also 
revealed that he had suffered two concussions while in the 
military which he described.  The examiner noted that his 
electroencephalogram (EEG) was abnormal and showed intermittent 
right temporal slowing.  In addition, a CT showed encephalomacia 
in the right temporal parietal frontal region.  The examiner 
noted the inservice head traumas as well as the 2006 head trauma.  
He stated that in viewing the current image, he believed that the 
encephalomalagia was consistent with prior brain injury.  He 
indicated that he could not imagine a lesion of that size 
resulting from a stroke that was clinically silent.  He did not 
indicate which brain trauma caused the encephalomalagia or if it 
was a cumulative result.  

Thereafter, the Veteran was afforded multiple VA examinations in 
January 2009, to assess the Veteran's current medical status.  
The examiner indicated that a medical opinion could not be 
provided without resorting to speculation, but seemed to indicate 
that the Veteran's current neurological disorder began after the 
2006 motor vehicle accident.  However, the examiner did not 
comment on the prior March 2003 abnormal CT.  

In November 2009, a VA examiner stated that the Veteran's history 
was suggestive of a seizure disorder.  His EEG was also 
supportive of this diagnosis, although not definitive.  The 
examiner indicated that the Veteran reported having head injuries 
and had passed out.  The examiner stated that the head injuries 
that the Veteran stated that he sustained could definitely cause 
seizures and therefore any seizure disorder would be service 
related.  However, there was no mention of the 2006 injury.  

The Veteran was recently evaluated in August 2010.  A CT of the 
head revealed a stable appearance with right middle cerebral 
artery (MCA) distribution encephalomalagia without acute 
intracranial abnormality.  The examiner indicated that the 
Veteran current diagnosis was vascular dementia with mixed 
etiologies.  The examiner noted that the Veteran had a history of 
seizures, possible right sided cerebrovascular accidents, remove 
traumatic brain injury, vascular risk factors, and B12 
deficiencies.  

In light of the foregoing and in light of the representative's 
assertions and request for further evaluation, the Veteran should 
be afforded a VA neurological examination by a neurologist.  Any 
recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records from the Northern Florida VA 
Center, Gainesville, dated from August 2010 
forward.  

2.  Thereafter, schedule the Veteran for a 
VA neurological examination by a 
neurologist.  Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current neurological 
disability, to include a seizure disorder 
and residuals of brain injury, had its 
clinical onset during service or is related 
to any in-service disease, event, or 
injury.  

The examiner should specifically indicate 
if the inservice head traumas played any 
etiological role with regard to current 
neurological disability(ies).  The 
Veteran's inservice head injuries and 2006 
post-service head injuries should be 
considered and discussed.  His complaints 
on VA examination in August 1989, the March 
2003 abnormal brain CT, as well as the 
findings after the 2006 injury should also 
be addressed.  

If the examiner determines that there is no 
direct etiological connection between 
current diagnoses and service, the examiner 
should provide an opinion as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that any 
current neurological disability is 
proximately due to, or the result of, the 
service-connected headaches.  

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current neurological 
disability is permanently aggravated by the 
Veteran's service-connected headaches.  If 
such aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the Veteran's 
neurological disability found present prior 
to aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected headache disability based 
on medical considerations.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.  

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

